Case 1:20-cv-01730-RGA-JLH Document 7 Filed 12/29/20 Page 1 of 2 PageID #: 901




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 RAVGEN, INC.,

                        Plaintiff,
                                                      Civil Action No. 20-cv-1730-RGA
                v.
                                                      JURY TRIAL DEMANDED
 MYRIAD GENETICS, INC., AND MYRIAD
 WOMEN’S HEALTH, INC.,

                        Defendants.


 RAVGEN, INC.,

                        Plaintiff,
                                                      Civil Action No. 20-cv-1734-RGA
                v.
                                                      JURY TRIAL DEMANDED
 PROGENITY, INC.,

                        Defendant.


        PLAINTIFF’S RULE 7.1(a) CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Ravgen, Inc. states that it has no parent corporation

and that no publicly held corporation owns 10% or more of its stock.
Case 1:20-cv-01730-RGA-JLH Document 7 Filed 12/29/20 Page 2 of 2 PageID #: 902




 Dated: December 29, 2020                  Respectfully submitted,

 Of Counsel:                               FARNAN LLP

 John M. Desmarais                         /s/ Michael J. Farnan
 Kerri-Ann Limbeek                         Brian E. Farnan (Bar No. 4089)
 Jamie L. Kringstein                       Michael J. Farnan (Bar No. 5165)
 Brian D. Matty                            919 N. Market St., 12th Floor
 Michael Ling                              Wilmington, DE 19801
 Deborah J. Mariottini                     Telephone: (302) 777-0300
 Email: jdesmarais@desmaraisllp.com        Facsimile: (302) 777-0301
 Email: klimbeek@desmaraisllp.com          bfarnan@farnanlaw.com
 Email: jkringstein@desmaraisllp.com       mfarnan@farnanlaw.com
 Email: bmatty@desmaraisllp.com
 Email: mling@desmaraisllp.com
 Email: dmariottini@desmaraisllp.com
 DESMARAIS LLP
 230 Park Avenue
 New York, NY 10169
 Telephone: 212-351-3400
 Facsimile: 212-351-3401                   Attorneys for Plaintiff Ravgen, Inc.




                                       2
